

Exhibit 10.1


image6a08.jpg [image6a08.jpg]




October 1, 2019


Joseph H. Ceryanec


Re:
Notice Regarding Retention Period



Dear Joe:


Meredith Corporation (“Meredith” or the “Company”) has accepted your notice of
intent to retire and is pleased that you have agreed to continue your employment
on the same terms as your existing arrangement through January 31, 2020, or such
other date as the parties may agree (the “Retention Period”). This letter
provides you with notice of certain benefits for which you are eligible if you
remain employed through the end of the Retention Period.


1.Retention Period. During the Retention Period, you are eligible to continue
employment on the same terms and conditions as your current arrangement with the
Company and will retain your current title of Chief Financial Officer. As a
regular employee, you will continue to be eligible for standard Company benefits
available to similarly situated employees (pursuant to the terms and conditions
of the benefit plans and applicable policies) for the Retention Period. During
the Retention Period you are expected to continue to perform your regular duties
and such other duties assigned to you by the Company. The Company anticipates
that your employment will end, and your retirement will commence, at the end of
the Retention Period.
2.Severance at the End of the Retention Period. If you remain employed through
the last day of the Retention Period, and provided the Company has no basis to
terminate you for “Cause” (as that term is defined in your June 1, 2015
Employment Agreement (the “Employment Agreement”)), then the Company will treat
your retirement like a termination without Cause effective as of the last day of
the Retention Period. Thereafter, if you (i) execute and deliver to the Company
the Separation Agreement presented by the Company to you as of your last day of
employment, which will be substantially in the form attached hereto as Exhibit A
(the “Draft Separation Letter”); (ii) comply with the requirements for severance
under the Employment Agreement and the Separation Letter, and (iii) remain in
compliance with your continuing obligations to the Company set forth in
Section 6 of your Employment Agreement then the Company will provide you with
the severance benefits set forth in Section 5.2 of your Employment Agreement
(the “Employment Agreement Severance Benefits”).
3.Additional Severance Benefits. In addition to the Employment Agreement
Severance Benefits, if you satisfy the requirements described in Paragraph 2
above, then the Company will provide you with the additional severance benefits
described in Sections 2(b), 2(e) and 2(f) of the Draft Separation Letter. The
collective severance benefits described in Section 2 of the Draft Separation
Letter are referred to herein as the “Severance Benefits.”
4.Early Termination by the Company. The Company has no present intention of
terminating your employment prior to the end of the Retention Period. If the
Company terminates your employment prior to that date, your eligibility for
Severance Benefits is as follows:




--------------------------------------------------------------------------------




a.    By the Company without Cause. The Company has the right to terminate your
employment, without Cause, prior to the last day of the Retention Period. In the
event that the Company terminates your employment without Cause prior to the
last day of the Retention Period you will be eligible to receive the Severance
Benefits provided you satisfy the requirements set forth in Paragraph 2 of this
letter.
b.     By the Company for Cause. The Company has the right to terminate you
immediately for Cause. In the event that the Company terminates your employment
for Cause, then you will not be eligible for the Severance Benefits (including,
but not limited to, the Employment Agreement Severance Benefits) or any other
severance benefits.
c.    Resignation by You. In the event that you resign before the last day of
the Retention Period), then you will not be eligible for the Severance Benefits
(including but not limited to the Employment Agreement Severance Benefits) or
any other severance benefits.
5.Employment Status. Your employment with the Company continues to be at-will
and nothing in this letter changes that status.
6.Compliance with Obligations to the Company. During the Retention Period and
thereafter, you will continue to be bound by the obligations set forth in
Section 6 of the Employment Agreement and any other agreement between you and
the Company not to use or disclose any confidential or proprietary information
of the Company and/or to refrain from certain solicitation and competitive
activities, which agreement(s) remains in full force and effect. You will
continue to be expected to abide by the Company’s rules and policies, as may be
implemented or changed from time to time in the Company’s sole discretion.
Please acknowledge your receipt of this letter below and return to Dina
Nathanson (dina.nathanson@meredith.com) within ten (10) days.




--------------------------------------------------------------------------------




I thank you for your efforts to date on behalf of the Company and thank you in
advance for your cooperation during the Retention Period.
Sincerely,
/s/Dina Nathanson


Dina Nathanson
SVP / Human Resources


ACKNOWLEDGED & AGREED:
/s/Joseph Ceryanec          
Joseph H. Ceryanec


October 1, 2019               
Date




--------------------------------------------------------------------------------






DRAFT SEVERANCE AGREEMENT TO BE PRESENTED AT THE END OF THE RETENTION PERIOD


image6a08.jpg [image6a08.jpg]


EXHIBIT A


[January 31, 2020]


Joseph H. Ceryanec


Re:    Separation Agreement and General Release


Dear Joe:


This confirms our understanding and agreement with respect to the terms and
conditions associated with Your retirement from Your employment from Meredith
Corporation (“Meredith” or the “Company”). Your employment with Meredith ended
on [January 31, 2020] (“Last Day of Employment”).
1.Regardless of whether You sign this Agreement, Meredith will pay the following
items, less applicable withholdings and deductions, consistent with applicable
payroll practices: (1) Your salary or wages through Your Last Day of Employment;
and (2) Your earned but unused vacation time as of Your Last Day of Employment.
2.In return for the General Release You provide in Paragraph 3 below and the
other promises and representations You make in this Agreement:
a)Meredith agrees to pay You, on a regular payday basis, the equivalent of Your
biweekly base salary as of Your Last Day of Employment, minus applicable
withholdings and deductions (“Separation Pay”) for a period of eighteen (18)
months (“Separation Pay Period”). Each Separation Pay payment is a “separate
payment” for Section 409A purposes, and if Your Separation Pay and/or the
aforementioned Separation Pay Period exceed the limits for separation pay under
Section 409A of the Internal Revenue Code, then Meredith may accelerate any
payment as necessary, in the discretion of Meredith, to avoid such payments
constituting deferred compensation under Section 409A.
b)You will receive career transition services or similar outplacement or board
search services for a 12-month period.
c)You shall be deemed to have met the age and service vesting requirements
specified in Section 2.4 of the Meredith Supplemental Benefit Plan and the
Meredith Replacement Benefit Plan, or successors thereto.
d)All awards of restricted stock units and stock options (including the 25,454
RSUs and 173,000 stock options previously granted to You) shall automatically
vest, and stock options shall be exercisable for the full unexpired term of the
option, which, for the avoidance of doubt, for each option, shall be ten (10)
years from the relevant grant date for such option.


Page 1 of 8

--------------------------------------------------------------------------------





DRAFT SEVERANCE AGREEMENT TO BE PRESENTED AT THE END OF THE RETENTION PERIOD


e)Meredith will pay You a lump sum payment in the amount of $1,250,139, minus
applicable withholdings and deductions, to satisfy any and all claims associated
with payments under Meredith’s Management Incentive Plan, Cash Long Term
Incentive Program, and any other cash incentive or bonus plan(s) or program(s)
(the “MIP/LTIP Payment”), within fifteen (15) calendar days following the date
this Agreement takes effect in accordance with Paragraph 15 below, provided that
if any portion of the MIP/LTIP payment constitutes deferred compensation and is
not otherwise exempt from the application of Section 409A, such deferred
compensation portion of the MIP/LTIP payment will be made on the date that is
six months and one day after the date of Your separation from service under
Section 409A. By making this payment, Meredith does not acknowledge You are
otherwise entitled to this payment under any incentive, commission, or other
bonus plan(s), and makes this payment in its sole discretion in exchange for the
promises herein.
f)Regardless of whether You sign this Agreement, You will be afforded Your
rights, if any, under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) to continue Your medical, dental and vision insurance following
termination of employment, and, if elected by You, COBRA benefits become
effective the month following Your Last Day of Employment. In addition, if You
are otherwise eligible for COBRA benefits and You elect to receive those
benefits, and if this Agreement becomes effective under Paragraph 15, then
provided You continue to pay the amounts that active Meredith employees pay
toward applicable medical, dental and vision insurance coverage, Meredith will
pay the remainder of Your medical, dental and vision COBRA premiums during the
Separation Pay Period. Meredith will cease its contributions toward any COBRA
premiums at the earlier of: (1) the end of the Separation Pay Period; (2) when
You cease making Your contributions toward the premiums; or (3) You are no
longer eligible for, or are no longer receiving, Separation Pay or COBRA
insurance coverage (“Subsidy Period”). At the conclusion of the Subsidy Period,
You shall be responsible for the entire COBRA premium for the remainder of the
applicable COBRA continuation period. The Subsidy Period shall count toward any
period for which Meredith is required to offer COBRA coverage to You or Your
dependents.
g)You will be entitled to indemnification pursuant to Article XII of the Bylaws
of the Company as a former officer of the Company to the same extent you would
be entitled to indemnification as an active director, officer, or employee of
the Company. Pursuant to Section 5.6 of the Employment Agreement, dated May 13,
2015, by and between Meredith and You, Meredith will maintain Your coverage
under such directors’ and officers’ liability insurance policies as shall from
time to time be in effect for active officers and employees for not less than
six years following Your Last Day of Employment.
h)You acknowledge and represent that, except as expressly provided in this
Agreement, You will not receive any additional compensation, severance, or
benefits after Your Last Day of Employment.
i)You further acknowledge and represent that the consideration provided by
Meredith in this Agreement is adequate and satisfactory in exchange for the
General Release provided by You in Paragraph 3 below and for the other
commitments You make to Meredith in this Agreement.
j)In the event this Agreement does not take effect (as provided in
Paragraph 15), Meredith shall have no obligation to provide You with the
Separation Pay and benefits set forth


Page 2 of 8

--------------------------------------------------------------------------------





DRAFT SEVERANCE AGREEMENT TO BE PRESENTED AT THE END OF THE RETENTION PERIOD


in Paragraph 2 and You will be required to return to and/or reimburse Meredith
for such pay or benefits paid to You or on Your behalf, if any.
3.General Release. In exchange for the Separation Pay and benefits set forth in
Paragraph 2, You hereby unconditionally agree to the following:
a)You hereby agree to release, acquit, and forever discharge: Meredith; all of
its affiliates, predecessors, successors, and assigns; all of their current and
former directors, officers, trustees, employees, agents, representatives, and
attorneys; any persons acting by, through, under, or in concert with any of
them; and all successors and assigns thereof (collectively, “Released Parties”)
from any and all claims, charges, complaints, liabilities, obligations,
promises, agreements, damages, actions, causes of action, suits, rights,
entitlements, costs, losses, debts, and expenses (including attorneys’ fees and
legal expenses), which arose in whole or in part from Your employment with
Meredith or separation therefrom, and any other dealings of any kind between You
and Meredith and/or any officer, director, agent or employees of Meredith, which
have transpired prior to the execution of this Agreement (collectively
“Claims”), including but not limited to, any and all Claims under the Age
Discrimination in Employment Act, codified at Chapter 14 of Title 29 of the
United States Code, 29 U.S.C. § 621-634 (the “ADEA”), as amended by the Older
Workers Benefits Protection Act (“OWBPA”); Employee Retirement Income Security
Act of 1974, as amended; Title VII of the Civil Rights Act of 1964, as amended;
the Equal Pay Act and Fair Labor Standards Act, as amended, and any other
applicable wage payment laws; the Americans with Disabilities Act; the Family
and Medical Leave Act and any applicable state family and medical leave laws;
the Consolidated Omnibus Budget Reconciliation Act; any other applicable federal
or state civil rights or anti-discrimination laws or regulations; any applicable
municipal civil rights ordinance; any express or implied contract right; any
cause of action alleging defamation, invasion of privacy, breach of the covenant
of good faith and fair dealing, wrongful discharge in violation of public
policy, intentional infliction of emotional distress or promissory estoppel; and
any and all other claims of any kind based on any federal, state, or local
constitution, statute, law, rule, regulation, judicial doctrine, contract, or
common law, whether or not involving alleged continuing violations. You are not
releasing any right of indemnification and advancement (if any) You may have for
actions within the course and scope of Your employment with Meredith under
applicable law, Your indemnification agreement and any applicable policies of
Meredith. If any Claims are not subject to release, to the extent permitted by
law, You waive any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such Claims in which any
of the Released Parties is a party. Notwithstanding the foregoing, You are not
waiving any Claims or rights (i) that may arise after the date that You sign
this Agreement, including under the ADEA as amended by the OWBPA, (ii) for
breach or enforceability of this Agreement, (iii) for reimbursement of business
expenses incurred on behalf of Meredith under its expense reimbursement
policies, or (iv) that controlling law clearly states may not be released by
private settlement, such as, but not limited to, claims for unemployment
insurance or Worker’s Compensation benefits for job-related illness or injury.
b)You hereby waive any right to receive personal relief as a consequence of any
Claims filed with or by the Equal Employment Opportunity Commission or any other
person or entity (governmental or otherwise), including any class or collective
action lawsuit or complaint filed by any individual or entity against any of the
Released Parties, as permitted by law. However, You acknowledge nothing in this
Agreement limits Your right to receive a


Page 3 of 8

--------------------------------------------------------------------------------





DRAFT SEVERANCE AGREEMENT TO BE PRESENTED AT THE END OF THE RETENTION PERIOD


monetary award for information provided to the Securities and Exchange
Commission or under the whistleblower statutes administered by the Occupational
Safety and Health Admiration (“OSHA”).
c)You hereby agree to secure the dismissal, with prejudice, of any proceeding,
grievance, action, charge or complaint, if any, that You or anyone else on Your
behalf has filed or commenced against Meredith or any of the other Released
Parties with respect to any matter involving Your employment with Meredith, Your
separation from employment with Meredith, or any other matter that is the
subject of this Release.
d)This Agreement does not abrogate Your existing rights under any Meredith
benefit plan or any plan or agreement related to equity ownership in Meredith;
however, it does waive, release and forever discharge Claims existing as of the
date You execute this Agreement involving Meredith’s alleged unlawful or
wrongful treatment of You under such benefit plan, plan or agreement of which
You are aware.
4.Nothing in this Agreement is intended to precede, limit, or interfere with the
ability of either You or Meredith to engage in lawfully protected activity,
including consulting legal counsel; providing testimony pursuant to a subpoena
or notice of deposition or as otherwise required by law; or You filing a charge
or complaint reporting possible violations of any law or regulation to, making
disclosures to (including providing documentation) or communicating with, and/or
participating in any investigation or proceeding conducted by any federal,
state, or local government agency without prior notice to Meredith, including
the National Labor Relations Board, the Equal Employment Opportunity Commission,
the United States Department of Labor, the Securities and Exchange Commission,
OSHA, and/or any other governmental authority charged with the enforcement of
any laws, and such will not be a breach of this Agreement. You also understand
that nothing in this Agreement shall be interpreted or enforced in a manner that
would interfere with Your rights under the National Labor Relations Act
(“NLRA”), if any.
5.Notwithstanding any other provision of this Agreement, You will retain all
rights to vested benefits, if any, under the Meredith Employees’ Retirement
Income Plan and the Meredith Savings and Investment Plan in accordance with the
terms of those plans.
6.You acknowledge and agree that You have been paid for all time worked, have
received all the leave, leaves of absence and leave benefits and protections for
which You are eligible. You further acknowledge that all, if any, known
workplace injuries or occupational diseases were timely reported to Meredith and
that currently You have no known workplace injuries or occupational diseases
that have not been reported.
7.Except as provided in Paragraph 4, You agree not to use, disclose, or cause to
be disclosed, and to use Your best efforts to prevent disclosure of, directly or
indirectly, without the prior written consent of the CEO of Meredith, Meredith’s
proprietary and other business documents, records, and information (whether or
not constituting a Trade Secret under applicable law), including but not limited
to personnel or financial records and information, of which You became aware
through Your employment with Meredith and which has value to Meredith and is not
generally known to its competitors or the general public ( “Confidential
Information”). You represent and warrant that You have returned to Meredith all
Confidential Information obtained by You prior to Your Last Day of Employment,
and all other files, documents, papers and other property of Meredith, and have
not made, allowed to be made, caused to be made or maintained any copies, in any
media, including but not limited to documents,


Page 4 of 8

--------------------------------------------------------------------------------





DRAFT SEVERANCE AGREEMENT TO BE PRESENTED AT THE END OF THE RETENTION PERIOD


computer disks or tapes, or any other storage medium, of any Confidential
Information, or other files, documents, papers or other property of Meredith.
Notwithstanding the above, You understand that You have immunity from criminal
or civil liability for disclosure of a trade secret: (1) made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law; or (2) made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal; and (3) in a
lawsuit against Meredith for retaliation for reporting a suspected violation of
law, You may disclose a trade secret to Your attorney and use the trade secret
information in the court proceeding, if You file under seal any document
containing the trade secret, and do not disclose the trade secret except
pursuant to court order.
8.Meredith agrees not to actively contest any claim for unemployment benefits
You may make after Your Last Day of Employment. However, You acknowledge and
understand that Meredith will report truthful and accurate information regarding
Your separation in response to any request from a federal and/or state
government agency in accordance with applicable law. You further acknowledge and
understand that Meredith cannot guarantee that You will receive unemployment
benefits, as that decision is made by applicable government agencies and not by
Meredith.
9.Except as provided in Paragraph 4, You covenant and agree that You will not
disclose the terms of this Agreement to any person except (a) licensed
attorney(s) for the purpose of obtaining legal advice; (b) licensed or certified
accountant(s) for the purpose of preparing tax returns or other financial
services; (c) in formal proceedings to enforce the terms of this Agreement; or
(d) as required by law or court order, provided that You give Meredith enough
advance notice prior to any disclosure pursuant to subsection (d) to intervene
or take action as appropriate. You acknowledge Your obligation under Section 6.3
of Your Employment Agreement to cooperate with Meredith in the truthful and
honest prosecution and/or defense of any matter in which Meredith may have an
interest (with the right of reimbursement for reasonable expenses actually
incurred and approved in advance by Meredith) including, without limitation,
being available to participate in any proceeding involving any of the Released
Parties, permitting interviews with representatives of Meredith, appearing for
depositions and trial testimony, and producing and/or providing documents and
information within Your possession and control.
10.You acknowledge that in the event You were to violate the terms of this
Agreement the damages incurred by Meredith would be extremely difficult to
calculate and that Meredith may not be reasonably or adequately compensated in
damages in an action at law in the event of such breach. Accordingly, You agree
that should there be a violation or attempted or threatened violation of this
Agreement, Meredith or any of the Released Parties may apply for and obtain an
injunction to restrain such violation or attempted or threatened violation, and
that the right to said injunction is necessary for the protection and
preservation of Meredith’s and/or the Released Parties’ rights. Such injunctive
relief shall be in addition to any other rights and remedies Meredith or the
Released Parties may have against You arising from any breach of this Agreement.
11.You acknowledge You continue to be bound by the terms of any prior agreement
between You and Meredith regarding the assignment of intellectual property,
non-competition, non-interference, non-solicitation, and confidentiality,
including those restrictive covenants contained in Your Employment Agreement
dated June 1, 2015. You continue to be subject to such Meredith policies, as may
be adopted, amended and modified from time to time that are applicable to former
officers. You acknowledge this Agreement otherwise supersedes any and all
previous agreements between You and Meredith, and that Meredith has made no
promise to You other than what is written in this Agreement,


Page 5 of 8

--------------------------------------------------------------------------------





DRAFT SEVERANCE AGREEMENT TO BE PRESENTED AT THE END OF THE RETENTION PERIOD


with respect to the subject matter referred to in this Agreement. You further
acknowledge that all rights and obligations under this Agreement shall be
binding upon and be granted only to You, Your heirs, legatees and legal
representatives and to Meredith and each of the other Released Parties and their
respective successors, assigns, heirs, legatees and legal representatives. You
also agree not to assign or transfer any rights or obligations under this
Agreement. If a court of competent jurisdiction finds that any portion of this
Agreement is illegal or invalid, that portion will be modified or excluded from
the Agreement only to the extent required by law, but the validity of the
remaining portion will not be affected.
12.By entering into this Agreement, neither Meredith nor You claim or admit to
any liability or wrongdoing and each denies that it has any liability to the
other or has acted wrongly toward the other.
13.Except as provided in Paragraph 4, You agree not to make any public
disparaging statements about Meredith, and its employees, officers, or
directors. In turn, Meredith shall instruct its officers and directors not to
make any public disparaging statements about You. Notwithstanding the forgoing,
both You and Meredith will respond accurately and fully to any question, inquiry
or request for information when required by legal process. Meredith agrees, in
response to any request submitted to Human Resources for references regarding
Your employment with Meredith, to the extent possible, Meredith will release
only the dates of Your employment and the title of the last position You held
with Meredith.
14.You and Meredith agree that the laws of the State of Iowa shall govern the
interpretation and performance of this Agreement, and that any lawsuit regarding
this Agreement may be brought only in a court of competent jurisdiction within
the State of Iowa.
15.Regarding the ADEA and OWBPA, You acknowledge, understand, agree, and/or
declare the following:
a)You are releasing all Claims under the ADEA and OWBPA that may exist as of the
date of this Agreement.
b)Meredith provided You with a copy of this Agreement before You signed it and
You have carefully read and fully understand the Agreement, and knowingly and
voluntarily have decided to enter into this Agreement, after having had a
reasonable time to consider it.
c)Meredith hereby advises You to consult with and have this Agreement reviewed
by an attorney before You sign it.
d)In exchange for waiving any rights or Claims, including rights or Claims under
the ADEA, You have received valid and sufficient consideration pursuant to this
Agreement, and such consideration is in addition to anything of value to which
You already were entitled.
e)You have been given a period of more than twenty-one (21) calendar days within
which to consider this Agreement. If You sign this Agreement before the more
than 21 days expires, You are knowingly and voluntarily waiving the remainder of
the more than 21-day consideration period. The Company has not made any threats
or promises to induce You to sign this Agreement before the end of the more than
21-day period. You agree with Meredith that changes to this Agreement, whether
material or immaterial, do not restart the running of the 21-day consideration
period.


Page 6 of 8

--------------------------------------------------------------------------------





DRAFT SEVERANCE AGREEMENT TO BE PRESENTED AT THE END OF THE RETENTION PERIOD


f)You may revoke this Agreement for a period of seven (7) calendar days
following the date You signed the Agreement, and the Agreement will not become
effective or enforceable until the revocation period has expired. If You choose
to revoke the Agreement, You must notify Meredith in writing, and personally
deliver the notice or deposit it in the United States Mail, postage prepaid,
certified, or registered mail, return receipt requested, addressed to: Meredith
Corporation, Corporate Benefits, 1716 Locust Street, Des Moines, Iowa 50309.
g)If You do not execute this Agreement after the Last Day of Employment but
before [February 21, 2020], or if You revoke this Agreement before the
expiration of seven (7) days after executing it, the Agreement will not become
effective or enforceable, and You will not be entitled to receive any payments
or benefits provided under this Agreement.
If this Agreement is acceptable to You, please sign below after the Last Day of
Employment but before [February 21, 2020] and return it to the undersigned
within that timeframe.




Page 7 of 8

--------------------------------------------------------------------------------





DRAFT SEVERANCE AGREEMENT TO BE PRESENTED AT THE END OF THE RETENTION PERIOD




Accepting the terms of this Agreement, and intending to be bound by its terms,
You and Meredith have signed this Agreement as of the dates shown below.
Joe Ceryanec


_________________________________




Date: ____________________________
Meredith Corporation


By:________________________________




Date: ______________________________







Page 8 of 8